Opinion by
Mb. Justice McCollum,
The question presented by the case stated is whether the plaintiffs have a title in fee simple to the land described in the article of agreement, or only a life estate therein. If they have a title in fee simple the judgment entered by the court below must be sustained, and if they have but a life estate it must be reversed. The parts of the will which relate to the contention in this case are as follows : “ Item, I give and bequeath to my daughter, Sarah Reimer, the double frame house and lots on the northwestern corner of Carver and Park Ave. Also one third of the grounds on Frankstown Avenue between Isabell’s lots and the improved lots belonging to my wife, Mary A. Said lots being for her use and profit during her natural life and provided she leaves no heirs in that case said property to be sold and the proceeds divided amongst her brothers and sisters and their heirs. Item, I give and bequeath to my daughter Caroline Reimer, the double frame house and lot on Park Ave. adjoining lot of Sarah Reimer between Carver and Meadow streets. Also one third of grounds on Frankstown Ave. Between Isabell’s house and the improved lots belonging to my *573wife, Mary A. Reimer. Also one lot on the northerly side of Carver street, 23 X 100 feet next lands of Andrew Reimer between Park and Ashley street, the said lots being for her sole use and benefit during her natural life and for her heirs, if dying she leaves no heirs, then the said property to be sold and divided amongst her brothers and sisters and their heirs.”
The estates devised to the plaintiffs respectively are of the same nature. There is no room in the devises for a construction which passes to one plaintiff a title in fee simple, and to the other a life estate. This much is conceded by the defendant. But it is contended in her behalf that the word “ heirs ” in each devise is a word of purchase and means “ children.” The principal case relied on by the defendant to sustain this contention is Lessee of Findlay et al. v. Riddle et al., 3 Binney, 139. But an examination of the will in the case cited shows that its provisions differ materially from the provisions of the will under consideration in the case at bar. Matters which influenced the construction of the will in the former case are not present, and cannot control the interpretation of the will in the case before us. The other cases cited by the defendant are Cote et al. v. Von Bonnhorst, 41 Pa. 243, Gernet et al. v. Lynn et al., 31 Pa. 94, Guthrie’s Appeal, 37 Pa. 9, Chew’s Appeal, 37 Pa. 23, List v. Rodney et al., 83 Pa. 483, and Keim’s Appeal, 125 Pa. 480. In these cases the testator or testatrix devised or bequeathed to a son or daughter or nephew a life estate with remainder in fee to their children. The word “ children ” being a word of purchase, and there being nothing discoverable in the wills which authorized a conclusion that it was intended or used as a word of limitation, the first takers were held to have a life estate only. It is very clear that these cases are not decisive of or applicable to the case at bar. The word “ heirs ” in the parts of the will under consideration in the latter is a word of limitation, and there is no warrant in the will for an interpretation of it in accordance with the defendant’s contention.
Our conclusion from an examination of the cases which seem to us as applicable to the case in hand is that the plaintiffs have a fee simple title to the land in question. The cases to which we call particular attention are Doebler’s App., 64 Pa. 9, Kleppner v. Laverty, 70 Pa. 70, and Grimes v. Shirk, 169 Pa. 74. In *574the latter case Judge Livingston in an exhaustive opinion reviewed the cases pertinent to the subject considered in this case and to them, in addition to the cases cited, we refer.
Judgment affirmed.